Case 19-00100-5-SWH         Doc 22 Filed 08/27/20 Entered 08/28/20 14:19:34             Page 1 of 3




                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DMSION
                                   No. 7:20-CV-62-D


 JESUS VASQUEZ, JR., and      )
 PENNEY LEIGH VASQUEZ         )
                              )
                  Appellants, )
                              )
               v.             )                              ORDER
                              )
 WILMINGTON SAVINGS FUND      )
 SOCIETY, FSB,                )
                              )
                  Appellee.   )


        On March 27, 2020, Jesus Vasquez, Jr., and Penney Leigh Vasquez (the "Vasquezes" or

 "appellants") appealed the order of the United States Bankruptcy Court for the Eastern District of

 North Carolina (the "Bankruptcy Court") granting Wilmington Savings Fund Society, FSB's (the

 "WUmington Savings Fund" or "appellee") motion to dismiss the Vasquezes' adversary proceeding

 [D.E. 1].1 The Bankruptcy Court held that, under Dewsnup v. Timm, 502 U.S. 410 (1992), the

 Vasquezes could not "strip down" WUmington Savings Fund's lien to the value of the underlying

 collateral in their Chapter 7 bankruptcy. See Order [D.E. 1-1] 5. As discussed below, the court

 affirms the Bankruptcy Court's order.

                                                 I.

        On April 22, 2019, the Vasquezes filed a petition under Chapter 7 of the Bankruptcy Code.

 See [D.E. 6-1] 3. Before the Vasquezes received their Chapter 7 discharge, they initiated an

 adversary proceeding against Chase (Wilmington Savings Fund's predecessor-in-interest) concerning

        1
         On May 26, 2020, the court substituted Wilmington Savings Fund for JP Morgan Chase
 Bank, N.A. ("Chase") as the appellee in this action. See [D.E. 16].


            Case 7:20-cv-00062-D Document 20 Filed 08/27/20 Page 1 of 3
Case 19-00100-5-SWH         Doc 22 Filed 08/27/20 Entered 08/28/20 14:19:34               Page 2 of 3




 Chase's lien on the Vasquezes' real property located at 404 Swann Point Avenue in Rocky Point,

 North Carolina (the ''property''). See id. at 3-5. On July 25, 2013, the Vasquezes executed a deed

 of trust in favor of Chase conceming the property to secure a home mortgage note with an original

 balance of$268,000. See id. at 5--6, 11-31. When the Vasquezes filed their Chapter 7 petition, the

 Vasquezes' home mortgage note had an outstanding balance of $240,464.48, and the property had

 a fair market value of$219,705. See id. at 6-7.

        In the adversary proceeding, the Vasquezesarguedthat, under 11 U.S.C. § 506(a), the amount

 of Chase's secured claim was the property's fair market value, not the outstanding home mortgage

 note balance. The Vasquezes then argued that 11 U.S.C. § 506(d) operates to void Chase's lien to

 the extent the outstanding home mortgage note balance exceeded the property's fair market value.

 See id. at 3-9; Order at 2. In accordance with Dewsnup. 502 U.S. at 415-20, the Bankruptcy Court

 rejected that argument. The Bankruptcy Court noted that Dewsnup established a two-part inquiry

 to determine if a creditor's claim was an "allowed secured claim" under section 506(d): (1) whether

 the creditor's claim "allowed" under 11 U.S.C. § 502(a); and (2) whether the creditor's claim is

 "secured" under section 506(a). See Order at 4; Dewsnup, 502 U.S. at 415-17. If a creditor's claim

 is both "allowed" and "secured" under the respective bankruptcy code provisions, section 506(d)

 does not operate to disallow (i.e., "strip down") the creditor's claim. See Order at 4; Dewsnup. 502

 U.S. at 415-17. The Bankruptcy Court held that Chase's claim was "allowed" and "secured."

 Accordingly, the Bankruptcy Court held that under Dewsnup the court could not "strip down"

 Chase's lien under section 506(d) to the property's fair market value. In reaching this conclusion,

 the Bankruptcy Court thoroughly discussed the Vasquezes' arguments concerning why the Supreme

 Court wrongly decided Dewsnup. but concluded that Dewsnup controlled the disposition of the

 Vasquezes adversary proceeding. See id. at 5-10. This appeal followed.

                                                   2

             Case 7:20-cv-00062-D Document 20 Filed 08/27/20 Page 2 of 3
Case 19-00100-5-SWH          Doc 22 Filed 08/27/20 Entered 08/28/20 14:19:34               Page 3 of 3




          The Bankruptcy Court possessed authority to enter a final judgment, and this court has

 jurisdiction over this appeal. See, e.g., 28 U.S.C. § 158(a); Exec. Benefits Ins. Agency v. Arkison,

 573 U.S. 25, 32-38 (2014); Stern v. Marshall, 564 U.S. 462, 482-503 (2011). This court reviews

 a bankruptcy court's conclusions oflaw de novo and reviews its findings of fact for clear error. See,

 ~    Sartin v. Macik, 535 F.3d 284,287 (4th Cir. 2008); Inre White, 487 F.3d 199,204 (4th Cir.

 2007).

          The court has reviewed the Bankruptcy Court order, the record on appeal, and the briefs. The

 Bankruptcy Court thoroughly analyzed the record, the bankruptcy code provisions, and governing

 Supreme Court precedent. See [D.E.1-1]. The court agrees with the Bankruptcy Court's thorough

 analysis and conclusions. See id. The Bankruptcy Court's findings offact are not clearly erroneous,

 and its conclusions of law are correct. Moreover, the Vasquezes effectively concede that the

 Bankruptcy Court reached the proper outcome under Dewsnup. See [D.E. 15] 14-15. Although

 both parties offer reasonable arguments concerning whether the Supreme Court correctly decided

 Dewsnup. only the Supreme Court may chart a new course.

                                                   II.

          In sum, the court AFFIRMS the Bankruptcy Court order [D.E. 1-1].

          SOORPERED. This ~'1dayofAugust2020.



                                                           ~SC.DEVERill
                                                           United States District Judge




                                                   3

              Case 7:20-cv-00062-D Document 20 Filed 08/27/20 Page 3 of 3
